OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State ex rel. Jackson, Appellant, v. Dallman, Warden,
Appellee.
[Cite as State ex rel. Jackson v. Dallman (1994),        Ohio
St. 3d       .]
Criminal procedure -- Petition in habeas corpus alleging
     unlawful restraint by warden by Lebanon Correctional
     Institution -- Claims of double jeopardy and collateral
     estoppel do not state a cause of action in habeas corpus.
     (No. 94-1719 -- Submitted November 29, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Warren County, No.
CA94-05-049.
     Appellant, Nathaniel Jackson, incarcerated in the Lebanon
Correctional Institution, filed a petition in habeas corpus in
the court of appeals, alleging unlawful restraint by
respondent, Warden William H. Dallman, because he was convicted
of aggravated murder with a firearm specification in violation
of the Double Jeopardy Clause of the Constitution of the United
States. The court of appeals dismissed the cause, holding that
claims of double jeopardy and collateral estoppel do not state
a cause of action in habeas corpus. Appellant appeals from
this decision.

     Nathaniel Jackson, pro se.
     Lee Fisher, Attorney General, and John J. Gideon,
Assistant Attorney General, for appellee.

     Per Curiam. The decision of the court of appeals is
affirmed on authority of Wenzel v. Enright (1993), 68 Ohio St.
3d 63, 623 N.E. 2d 69.
                                     Judgment affirmed.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.